Citation Nr: 1647776	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  09-31 398	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and a depressive disorder not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1973 to October 1974.

This matter comes before the Board of Veterans' Appeals (BVA) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2008, the Veteran notified VA that he was now a permanent resident of North Carolina.  Jurisdiction over his case was subsequently transferred to the Winston-Salem RO. 

In June 2012, the Veteran testified before the undersigned Veterans' Law Judge at a videoconference.  A transcript of that hearing is in the claims file.

This matter was previously before the Board in September 2012 and January 2015 when it was remanded again for additional development.  As will be discussed below, there has not been substantial compliance with the prior remand directives.  Accordingly, another remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).

While the Veteran originally filed a claim for service connection for PTSD, VA treatment records associated with the claims file in June 2016 indicate that the Veteran is also diagnosed with a depressive disorder not otherwise specified.  In view of the additional diagnosis of record, the Board has broadened the characterization of the claim to entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder NOS.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

A remand is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The development requested in the Board's January 2015 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Specifically, the January 2015 remand directed that appropriate steps be taken, including submitting another Defense Personnel Records Information Retrieval System (DPRIS) request, to clarify the conflicting information between the Veterans' service personnel records, which indicated he was stationed in Germany in 1974, and the November 2012 DPRIS response, which stated that the 6th Battalion, 9th Field Artillery was not stationed in Germany in 1974.  

The Board notes that another response was obtained from DPRIS in December 2015, which stated that there are no unit records pertaining to the 6th Battalion, 9th Field Artillery for the calendar year 1974.  The response stated that the Veteran served from June 7, 1974 to July 4, 1974 as an FA Crewman with HHB 6/9th FA EURA-Germany.  However, in addition to showing that he served as an FA Crewman with HHB 6/9th FA EURA-Germany from June 7, 1974 until July 4, 1974, the Veteran's service personnel record shows that on July 5, 1974, he began serving as an FA Crewman with A Btry 6/9th USAREUR-Germany.  The service personnel record indicates that the Veteran's principal duty and station did not change again until October 28, 1974.   In light of these facts, the Board finds that it at least as likely as not that the Veteran served in German from June 7, 1974 to October 27, 1974.

Because the Board has determined that the Veteran was stationed in Germany from June 7, 1974 until October 27, 1974 another request should be submitted to the Army Crime Records Center to determine whether there are investigative reports pertaining to suicides by service members stationed at the Rivers Barracks in Giessen, Germany.  The Board acknowledges the November 2012 negative response, however, that response only encompassed the period of June 1974.  As the Veteran has given conflicting dates regarding when his asserted stressors occurred, additional efforts are warranted to verify the Veteran's reported stressors. 

The Board also finds that there are outstanding VA treatment records relevant to the pending appeal.  A May 19, 2015 VA treatment record indicated that the Veteran canceled a mental health appointment on May 20, 2015 due to a work conflict and requested his provider call him to reschedule the appointment.  Additionally, a January 22, 2015 VA treatment record indicated that the Veteran had a follow up appointment scheduled in July 2015.  The most recent VA treatment records are from May 29, 2015 and do not document the above follow up appointments.  Accordingly, all outstanding VA treatment records should be associated with the claims.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records for the Veteran dated from May 29, 2015 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  The Veteran was stationed in Germany from June 7, 1974 until October 27, 1974.  Submit another request to the Army Crime Records Center to determine whether there were any investigative reports pertaining to suicides during this period by service members stationed at the Rivers Barracks in Giessen Germany.

3.  If the Veteran's in-service stressor event is confirmed, schedule the Veteran for a VA mental disorders examination.  The claims filed and a copy of this Remand must be made available to, and reviewed by, the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to:

a.  State whether the Veteran has PTSD.

In making this determination, the examiner should determine whether the Veteran has a current diagnosis of PTSD based on the applicable DSM criteria and, if any such criteria are not adequately met for a diagnosis of PTSD, the examiner must explain, in detail, why they are not.

b.  If the Veteran has PTSD, the examiner should state whether the Veteran's verified stressor(s) are sufficient to have caused PTSD, and offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the verified stressor(s) caused the Veteran's PTSD.

c.  If a psychiatric disorder other than PTSD is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the psychiatric disorder began in service, was caused by service, or is otherwise related to service.

A complete rationale must be provided for all opinions.

5.  Thereafter, readjudicate the claim.  If the benefit is not granted in full, the Veteran and his representative must be issued a supplemental statement of the case (SSOC) that informs him of the laws and regulations pertaining to his claim.  An appropriate period should be allowed for response, and then the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


